Citation Nr: 1636323	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified at a videoconference hearing before a Veterans Law Judge in March 2012.  A transcript of that hearing is of record.  Unfortunately, the Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing in a letter sent in October 2014.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran did not respond to the letter.  Therefore, the Board assumes that he does not wish to appear at a new hearing. 

This matter was previously remanded by the Board in May 2012 and January 2015.


FINDINGS OF FACT

1.  Tinea pedis was incurred during active duty service.

2.  Dyshidrotic eczema was not incurred during and is not otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinea pedis have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for establishing service connection for dyshidrotic eczema have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for a skin disability, which represents a complete grant of the benefits sought by the Veteran on appeal, notwithstanding the Board's separation of diagnoses.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Indeed, in February and August 2016 briefs, the Veteran's representative specifically asserts entitlement to service connection for tinea pedis, which is granted herein.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the evidence shows a currently-diagnosed skin disability.  Following physical examination of the feet, a June 2012 VA examiner assessed tinea pedis and dyshidrotic eczema.  Accordingly, the first element of service connection is met.

Next, the record shows in-service incurrence of a skin disability.  Specifically, service treatment records show multiple treatments in September 1977 service for tinea cruris, a fungal infection of the groin.  Notwithstanding the anatomical location of the skin disability in service and as discussed further below, in light of those findings, the Board finds that the second element of service connection is met.

Turning next to the final element of service connection, a causal relationship between the present disability of tinea pedis and the skin disability shown in service, the record contains a May 2016 VHA opinion from a dermatologist opining that it is at least as likely as not that the Veteran's tinea pedis is associated with his military service.  Specifically, the examiner noted that a "[l]arge percentage of individuals with tinea cruris frequently have tinea pedis."  The examiner noted a common belief that fungal organisms spread from the feet to the groin, and further cited to an epidemiological study supporting concurrent infection with tinea cruris and tinea pedis.  The May 2016 specialist's opinion was based on a review of medical records, including the Veteran's service treatment records and a prior VA physical examination, and was supported by concrete rationale with reference to medical literature.  Moreover, that opinion is consistent with the Veteran's competent lay statements regarding foot problems since service, including during earlier May 1994 private treatment for "feet fungus brought back from Japan," pursuant to which he was assessed with bilateral chronic tinea pedis.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the current bilateral tinea pedis was incurred coincident with his service and the third element of service connection is met.

The Board recognizes that there is negative evidence of record.  Specifically, an April 2015 independent medical examiner opined that the Veteran's skin condition of the feet, to include tinea pedis and dyshidrotic eczema, was not incurred in or related to service.  In support of that opinion, the examiner essentially relied upon a lack of evidence of treatment in service for a pedal skin infection.  However, such argument was addressed by the May 2016 VHA examiner, who explained how the treatment in-service for tinea cruris provides a plausible basis for a finding that the Veteran at least as likely as not also had tinea pedis in service.  The April 2015 opinion also did not account for the Veteran's May 1994 report in furtherance of treatment that he had a "[c]hronic fungal infection of the feet brought back from Japan...when he was in the military."  Such omission lessens its probative value. 

Even so, the record contains at least one probative positive opinion and one probative negative opinion, and is therefore in at least relative equipoise.  While there is also a negative June 2012 VA opinion, that opinion is accorded no probative value as it was unsupported by sufficient rationale and simply relies on an absence of evidence of the skin disorder in the service treatment records.  Thus, resolving any doubt in the Veteran's favor, the Board finds that service connection for tinea pedis is warranted.

Contrariwise, the Board finds that service connection for dyshidrotic eczema of the feet is not warranted.  As noted, such disorder was diagnosed by a June 2012 VA examiner, thus a current disability is conceded.  However, service treatment records are negative for diagnosis or treatment of dyshidrotic eczema.  Moreover, there is no competent medical evidence linking any current dyshidrotic eczema to service.  On the contrary, the June 2012 VA examiner, the April 2015 independent medical examiner, and the May 2016 VHA examiner all declined to link any current dyshidrotic eczema to service.  Most probative, the May 2016 VHA examiner explained that dyshidrotic eczema is a type of dermatitis that affects the hands and/or feet, and that service treatment records are negative for either a diagnosis of or treatment for eczema or a rash affecting the hands or feet.  Significantly, there are no positive opinions of record.

To the extent that the Veteran has competently claimed treatment in service for a "rash" on his feet, and experiencing an intermittent recurrent "rash" since service, that rash has been accounted for by his now service-connected tinea pedis.  Indeed, in March 1994, when seen for a bilateral foot rash, chronic tinea pedis was assessed.

In sum, because each of the three elements for service connection has been met, service connection for bilateral tinea pedis disability is warranted.  However, as a preponderance of the evidence is against the claim for service connection for dyshidrotic eczema, that claim is denied.


ORDER

Service connection for tinea pedis is granted.

Service connection for dyshidrotic eczema is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


